Citation Nr: 0835262	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-30 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1977, including a period in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The claims folder was subsequently transferred to 
the RO in New Orleans, Louisiana.  

The veteran testified before the undersigned Veterans Law 
Judge in July 2008.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran engaged in combat with the enemy.

2.  The evidence supports a diagnosis of PTSD.   

3.  The veteran's claimed in-service stressors are not 
verified and he has failed to provide sufficient information 
to corroborate reported non-combat stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303, 3.304(f), 3.307, 3.309, 4.125(a) (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) 
medical evidence establishing a link between current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2008); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

On the other hand, if the veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's testimony alone does not suffice 
to establish the occurrence of the alleged stressor; instead, 
the veteran must corroborate his testimony by credible 
supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111 
(Fed. Cir. 2007) (finding no error in Board determination 
that a non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those 
statements").   

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Moran 
v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. 
Principi, 18 Vet. App. 264, 273-74 (2004).   In this case, 
the evidence does not reflect that he received any awards, 
citations, or decoration denoting having served in combat in 
Vietnam.

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304.  

As an initial matter, the Board notes that the service 
treatment records do not reflect any complaints or evaluation 
of psychiatric problems. In fact, just prior to separation, 
the veteran's psychiatric evaluation was normal. Further, in 
a report of medical history taken at that time, he denied any 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort. 

Post service records demonstrate that the veteran was 
initially diagnosed with PTSD in an August 1999 private 
treatment note.  Subsequent VA clinical records, including 
May 2002, October 2002, and April 2006 treatment notes, 
reflect continuing diagnosis of PTSD.  A July 2003 VA 
examination report additionally noted a diagnosis of PTSD.  
Therefore, the Board finds that there is competent medical 
evidence of record supporting a current diagnosis of PTSD. 

The treatment records do not make a formal finding as to 
whether the veteran's current diagnosis of PTSD is related to 
his experiences in service; however, the treating 
psychologists have reported the veteran's references to his 
service in Vietnam as the cause of his symptomatology. 

Nonetheless, as noted above, in order to grant service 
connection for PTSD, the diagnosis must be based upon a 
corroborated in-service stressor.  The veteran claims that he 
is entitled to service connection for PTSD because of in-
service stressful events that occurred during his active duty 
service in Vietnam.  

Specifically, the veteran's reported stressors include (i) 
while en route to various combat units to verify casualties 
and unit personnel strengths, he was exposed to combat 
situations and hostile fire, (ii) that in the spring or 
summer of 1970 he was sent to Camp Eagle to update the 
casualty report and unit strength of the 101st Airborne Unit 
and while there, there was a ground and mortar attack, (iii) 
while serving in Vietnam he encountered combat situations and 
received live fire from enemy lines and had to use his M16, 
(iv) witnessed a service member on guard duty in the 
perimeter bunker next to his who was high on drugs, place a 
loaded M-79 grenade launcher under his chin and pull the 
trigger, (v) involved in small arms fire while with the 101st 
at Camp Eagle, (vi) while forced to shelter in a burned-out 
church due to small arms fire, met members of the 3rd Marine 
Division who were assisting the 101st Airborne Division with 
operations inside the Ahsau Valley, and (vii) witnessed 
wounded and dead soldiers while ensuring accurate and timely 
reporting of all casualties by combat, medical and mortuary 
units. 

The stressors as reported by the veteran are not verifiable 
based on the information provided in this case.  In fact, in 
April 2004 the RO sent a letter to the formally named U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
with respect to the first alleged stressor listed above.  A 
reply received in May 2004 from the USASCRUR indicated that 
there was insufficient information provided in order to 
attempt to verify the stressor.  

A subsequent formal finding of lack of information required 
to corroborate stressors, with respect to all alleged 
stressors, was made by the U.S. Army and Joint Services 
Records Research Center (JSRRC) Coordinator at the RO in 
March 2008.  The Memorandum stated that all efforts to obtain 
the necessary information had been exhausted and that any 
further attempts to obtain additional information from the 
veteran would be futile.  

Information provided by the veteran, in statements and 
testimony at a July 2008 BVA hearing, subsequent to the RO's 
March 2008 formal finding, does not contained additional 
details which would aid in the verification of the alleged 
stressors.  For example, at the hearing, although he was able 
to testify who accompanied him on his mission asserted in 
stressor (vi), he was unable to pinpoint a date of the event.  
Rather, he was able to narrow it down to one of three 
excursions he took involving the "Third Marines."  

Additionally, with respect to stressor (iv) listed above, the 
veteran testified that he was not quite sure when it happened 
but could narrow it down to sometime during the monsoon 
season.  Moreover, insufficient detail was provided in a May 
2008 VA Form 646 submitted by the veteran's representative, 
which provided that "while serving in Vietnam [the veteran] 
was involved in combat situations at various locations.  He 
received fire from the enemy and he used his rifle.  While at 
a fire support base he was involved in heavy gun fire and the 
resulting loss of lives." Other information provided in the 
VA Form 646 was also vague and did not contain details 
sufficient for verification.  

While the Board acknowledges that the veteran has put forth 
significant effort in attempting to recall the events 
surrounding his alleged stressors, the Board finds that there 
remains insufficient information necessary to verify any of 
his alleged in-service stressors. 

Even when the medical evidence of record establishes the 
first element of the claim (a diagnosis of PTSD), and the 
third element of the claim (that there is a causal nexus 
between his currently diagnosed PTSD and service), absent 
credible supporting evidence of the second element (that the 
claimed in-service stressors as described by the veteran 
actually occurred), an essential element for a grant of 
service connection for PTSD is not established, and the 
appeal is denied.  

In making such determinations, the Board has considered the 
veteran's statements asserting a relationship between his 
PTSD and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In sum, the evidence of record does not verify any of the 
veteran's claimed in-service stressors.  Accordingly, the 
appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2003 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2008, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, the veteran's asserted in-service 
stressors are not verified in the record.  Under the 
circumstances of this case, additional efforts to assist him 
by providing another VA examination would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Additionally, the Board finds that a remand for additional 
development to obtain another response from the JSRRC is not 
necessary in the present case.  The veteran has not provided 
sufficient information to verify the stressors to allow for 
verification with the JSRRC or other organizations. 
 
Further, the RO made requests to the veteran for additional 
information regarding his claimed in-service stressors and 
provided him with a Decision Review Officer's (DRO) informal 
conference in February 2006, and the BVA provided the veteran 
an opportunity to testify at a BVA hearing, but to date no 
additional relevant information has been provided.
    
Based on the above, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained VA treatment records, service treatment records, and 
service personnel records.  Additionally, the veteran 
submitted private treatment records.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


